Order modified so as to limit the books and papers to be produced to those only which may be necessary to show the extent to and the sum in which Oberdorfer, Stewart and Dixon shared in the net profits of the defendant company between *763June 2, 1919, and June 6, 1921, and as so modified affirmed, with ten dollars costs and disbursements to appellant, on the ground that under the contract pleaded the total net profits do not concern plaintiff. What he was to receive was a like share with the other three employees. It does not appear that those shares depended upon the total net profits. Moreover, the evidence sought is but remotely material and not at all necessary as bearing upon the existence of the contract claimed. All concur. Present-—Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.